Title: To John Adams from La Corbiere, 17 March 1781
From: La Corbiere, M.
To: Adams, John



Monsieur
à Turin le 17e. mars 1781

Je viens de lire dans la Gazette de Berne No. 20 en datte du 10 mars article de la haye que V. Ex. est actüellement occupée en hollande de la levée d’un Emprunt d’un Million de florins pour les Etats unis de L’Amerique; Je m’etais bien doutté quils devaient étre dans le cas de faire une operation à peu près de ce genre, puisque jai eú l’honneur decrire à Mr. Le Docteur Franklin le 7e. du Court. la lettre dont je prend la liberté de vous envoyer Copie afin que V. Exell. examine si la proposition que je faisait ne serait pas mieux accueuillie du Public qu’un Emprunt qui ne presente que 5%. En ce cas, et si elle le juge à propos je lui enverrai le plan, où ce qui voudrait encore mieux je me rendrai tout de suitte en hollande pour en conferer avec V. Ex. car ces sortes de negotiations se traittent mieux par conversation que pas correspondance, surtout en ne donnant qu’un extrait bien succint coe. jai fait dans la lettre cy jointe. Je crois que V. E. sera contente des nouveauter et des attraits de mon Plan, il y a 10 années D’annuite, et 9 de Rentes Viageres qui sont en Coupons pbles. en porteur quoique sur des tetes differentes, et la 20eme. va jusqu’a la mort des Rentiers: En attendant ses ordres j’ai lhonneur detre très respectueusement Le très humble et très obeissant Serviteur,

De La Corbiere, 
poste restante à Turin



P.S. Je presume que V. Ex. ne permettra pas que si jai à faire le Voyage D lhollande, ce soit à mes depens et que dans le cas ou mon Plan serait mis en usage, il me sera payé une Commission que je laisserai regler par Mess. fiseaux & Grand qui peuvent etre les juges de la reussite a près la communication que je crois quil conviendra qui leur soit faitte en choisisant leur maison pour le Payement des Rentes de ce qui se placera en hollande, et je dirai a qui il faut s’adresser a Genes, car il faut bien prendre garde quil y a dans cette Ville de grands partisant de . . . .

Le dit C.
